— In an accounting proceeding pursuant to SCPA 2110, the appeal is from an order of the Surrogate’s Court, Queens County (Laurino, S.), dated November 27, 1990, which (1) fixed compensation for legal services at $2,500, and (2) directed the repayment and recomputation of executor’s commissions.
Ordered that the order is affirmed, without costs or disbursements.
The Surrogate did not improvidently exercise his discretion in fixing the amount of compensation for legal services rendered to the estate (see, Matter of Victory, 156 AD2d 697; Matter of Verplanck, 151 AD2d 767), nor in ordering the recomputation of the commissions paid by the executor to himself (see, SCPA 2307 [1] [b]). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.